Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17, 22-23, and 26 are pending and presently subject to an election/restriction requirement. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 



Group I, claims 1-17 and 22, drawn to products, namely FVIII fusion proteins.
Group II, claim 23, drawn to a method of producing a FVIII fusion protein.
Group III, claim 26, drawn to a method of preventing or treating diseases by administering a fusion protein.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Groups I-III relate to and recite FVIII fusion proteins.  Applicant should elect a single, fully-disclosed species of FVIII fusion protein for initial examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  Here, “fully-disclosed” is used to mean that the elected species should be completely disclosed, in its entirety on record rather than disclosed in piecemeal in disjointed portions of the disclosure. Applicant should make this species election as follows:
First, Applicant should elect a single, fully-disclosed species of FVIII fusion protein from among those disclosed on record by explicitly identifying and providing an unambiguous identifier such as a CAS No., full chemical structure, For example, Applicant may elect the single species of SEQ ID NO: 16.
Second, Applicant should identify whether or not the single elected species reads upon a dependent claim by explicitly addressing the limitations of each claim in context of the single elected species.  For example, if Applicant elects Group I and the species of SEQ ID NO: 16, Applicant would indicate that SEQ ID NO: 16 satisfied claim 15 by specifically identifying the portion of SEQ ID NO: 16 corresponding to the Fc portion, and would identify all mutations present that read upon any member of the Markush Grouping of (i)-(v).
Third, Applicant should identify all additional parameters present in view of the single, elected species, as explicitly disclosed and supported by the originally filed disclosure.  Parameters not specifically identified may be presumed absent in the originally elected species. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the All claims are generic with respect to at least one parameter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a fusion protein comprising (i) human coagulation factor VIII, (ii) a flexible linker, (iii) at least one rigid carboxy terminal peptide unit of the human chorionic gonadotropin beta subunit, and (iv) a half-life prolonging moiety selected from a human immunoglobulin Fc fragment, albumin, transferrin, or PEG, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CN104292341A (Jan. 21, 2015) as evidenced by Machine Translation (Machine Translation of CN104292341A, translation by EPO on June 8, 2021, attached as pdf, 11 pages including Specification and Claims; hereafter “Translation”).  CN104292341A discloses SEQ ID NO: 14, which is also identified as a Human BDD-FVIII-linker-IgG4 Fc variant fusion protein F8-L6-Fc (see, e.g.,CN’341 at SEQ ID NO: 14).  SEQ ID NO: 14 of CN’341 shares 97.3% sequence identity with instant SEQ ID NO: 16, and SEQ ID NO: 14 of CN’341 comprises a Human BDD-FVIII protein fused to a flexible linker and the half-life extending moiety of IgG4 Fc (see, e.g.,CN’341 at SEQ ID NO: 14).  The flexible linker of SEQ ID NO: 14 of CN’341 aligns with instant SEQ ID NO: 16 within the portion of the alignment shown below:

    PNG
    media_image1.png
    215
    726
    media_image1.png
    Greyscale

Accordingly, SEQ ID NO: 14 of CN’341 comprises a flexible linker, namely a sequence comprising “(GGGGS)n” (see, e.g., Spec. filed 7/19/2019 at 5 at lines 12-15) and further comprises a “terminal peptide unit of the human chorionic gonadotropin beta subunit”, namely “SSK” (see, e.g., Spec. filed 7/19/2019 at 8 at lines 5-10, noting that the rigid CTP unit is identified as including “the amino acid sequence as shown in SEQ ID NO: 7 or a truncated sequence thereof”, wherein “SSK” is a truncated sequence of SEQ ID NO: 7).  Accordingly, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because the technical feature of a fusion protein comprising (i) human coagulation factor VIII, (ii) a flexible linker, (iii) at least one rigid carboxy terminal peptide unit of the human chorionic gonadotropin beta subunit, and (iv) a half-life prolonging moiety selected from a human immunoglobulin Fc fragment, albumin, transferrin, or PEG, is not a special technical feature under PCT Rule 13.2.
	In addition (or alternatively) to the explanation provided above, Examiner notes that the rationale set forth in Written Opinion of the ISA for the corresponding claims in PCT/CN2016/106011 regarding the lack of inventive step in view of the prior art is adopted by the instant Examiner.  Accordingly, the explanation identifying why the pending claims lack inventive step relative to D1, D2, and D3 as set forth at pages 3-4 of the Written Opinion of the ISA is incorporated into the instant restriction requirement. As noted by the ISA, all portions of 

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL L BEANE/            Primary Examiner, Art Unit 1654